DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 06/30/2022. Claims 20 and 22 have been canceled. Claims 1-19, 21, and 23-30 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement filed 06/30/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.
It appears that the foreign patent documents and non-patent literature publications which were submitted with the information disclosure statement are relevant to a different patent application.
Response to Amendment/Arguments
The amendment filed 06/30/2022 has been entered.
Applicant’s arguments filed 06/30/2022 have been fully considered.
On page 9 of the remarks, applicant has argued that Zhao does not teach the claimed feature that “the proximity sensor may be positioned at any position between a lower end and an upper end of at least one aperture” because in Zhao, the disclosed “holes 313 and 323 are oriented at horizontal extremes on a floor facing surface of the device. The sensor 231 may adjust laterally, but nowhere does Zhao disclose, teach, or suggest that the sensor may adjust to an upper end or lower end as recited in amended claim 1.”
The examiner respectfully disagrees, because the claimed feature would have been obvious to a person having ordinary skill in the art based on the teachings of Changhwa and Zhao. Even though the grouping of apertures in Zhao FIG. 4 is illustrated to show the sensor moving horizontally between the apertures, nothing precludes this design from being used vertically instead of horizontally. Changhwa teaches to vertically adjust the sensor to different heights, and Zhao teaches that the sensor can be positioned at any position between two ends of at least one aperture as claimed. As shown in Zhao p. 3, second-to-last paragraph, a possible motivation for making this modification is to allow the robot to get a better view of obstacles in its environment; this benefit could be achieved from positioning the sensor channel of Zhao in a horizontal or vertical orientation.
On pages 8-10 of the remarks, applicant has further argued that the combination of Changhwa and Zhao does not teach the amended feature that “the proximity sensor directs a field through the at least one aperture toward the environment” because the sensor of Zhao is active after it is moved out of an aperture and because neither Changhwa nor Zhao discloses a proximity sensor that “is capable of detecting an object in an external environment, while the sensor is internal to a housing.”
The examiner respectfully disagrees, because Changhwa does teach the feature that “the proximity sensor directs a field through the at least one aperture toward the environment.” See at least Changhwa Page 5 Paragraphs 2 and 6, which discloses that “Light emitted from the light-transmitting unit 21 may travel toward the front side of the main body 10 through the transparent member 32 described later, and light reflected or scattered by obstacles may travel toward the transparent member 32 to be received by the light-receiving unit 22,” where “The light-receiving unit 22 may include an image sensor 220 on which a spot of light (L2 of FIGS. 4 and 5) reflected or scattered by obstacles is formed.” Therefore, Changhwa teaches a sensor internal to the housing that directs a field through a transparent member toward the environment. The examiner notes that even though the light travels through a transparent member which is a physical component of the robot, the field of light is still able to travel through this transparent member in the same way that a field of light would travel through an aperture as claimed.
Claim Objections
Claim 21 is objected to because of the following informality:
It appears that claim 21 should be dependent upon claim 15 rather than the canceled claim 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-19, 21, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Changhwa et al. (EP 2774523 A2) in view of Zhao (CN 204016192 U).
Regarding claim 1, Changhwa teaches:
A method of using an autonomous vehicle, wherein the autonomous vehicle is configured to move across a floor surface in an environment, wherein the autonomous vehicle includes a proximity sensor that is positionable at different heights on the autonomous vehicle, the method comprising: (Changhwa Abstract: “A robot cleaner (1) includes a main body (10), a light transmitting unit (21), an image sensor (220), a base (23), a rotation drive unit (40), and an elevation drive unit (50). The light transmitting unit (21) emits light. The light reflected or scattered by an obstacle (300) is sensed by the image sensor (220). The base (23) supports the light transmitting unit (21) and the image sensor (220) and is rotatably and vertically movably disposed in the main body (10). The rotation drive unit (40) rotates the base (23).The elevation drive unit (50) allows the base to retract or protract from the main body (10).” Further First Paragraph: “A robot cleaner is an apparatus that automatically cleans a target area without a user's manipulation by traveling on its own accord and suctioning foreign substances such as dust from the floor.”)
determining a proximity sensor height based on the location of the autonomous vehicle within the environment from at least one of a memory, a sensor reading of the environment, a remote computing device, an on-board sensor, or combinations thereof; (Changhwa Page 10 Paragraphs 6-7: “The sensing and mapping of the obstacle situation may be first performed when the location sensor 20 upwardly protrudes from the main body 10 (see FIG. 6B). In this case, the height of the location sensor 20 may be adjusted according to the ambient obstacle situation that is sensed. More specifically, the controller 90 may control the elevation drive unit 50 such that the location sensor 20 rises to a location (hereinafter, referred to as 'first location') where the main body 10 upwardly protrudes (S31).” This reads on determining the sensor height based on a sensor reading of the environment. Also, as is explained below, Zhao discloses determining the location of the autonomous vehicle within the environment based on a sensor reading of the environment.)
positioning the proximity sensor at a height on the autonomous vehicle based on the proximity sensor height; (Changhwa Page 2 Paragraph 6: “robot cleaner including: a main body; a location sensor rotatably and vertically movably disposed in the main body to sense a location of an obstacle by emitting light to the obstacle; a rotation drive unit rotating the location sensor; and an elevation drive unit allowing the location sensor to rise and fall.”)
and the proximity sensor directs a field through the at least one aperture toward the environment; (Changhwa Page 5 Paragraphs 2 and 6: "Light emitted from the light-transmitting unit 21 may travel toward the front side of the main body 10 through the transparent member 32 described later, and light reflected or scattered by obstacles may travel toward the transparent member 32 to be received by the light-receiving unit 22,” where “The light-receiving unit 22 may include an image sensor 220 on which a spot of light (L2 of FIGS. 4 and 5) reflected or scattered by obstacles is formed.” Changhwa teaches a sensor internal to the housing that directs a field through a transparent member toward the environment; while the light travels through a transparent member which is a physical component of the robot, the field of light is still able to travel through this transparent member in the same way that a field of light would travel through an aperture as claimed.)
and receiving, from the proximity sensor, a signal indicative of a distance to an object within the environment at the height of the proximity sensor on the autonomous vehicle. (Changhwa Page 8 Paragraph 5: “In this case, however, according to the height of an obstacle to be sensed, the location information acquired by the second obstacle sensing control may indicate that the obstacle exists at a certain location on the plane while the location information acquired by the first obstacle sensing control indicates that the obstacle does not exist at a certain location on the plane.")
The following limitations are not explicitly taught by Changhwa, but are taught by Zhao:
determining a location of the autonomous vehicle within the environment; (Zhao Page 4 Paragraphs 8-9: “Further, the smart mopping machine 100 further includes a navigator 400 for positioning specific position information of the body body 200, and the body of the body 200 is internally provided with a navigation sensor (not shown), the navigator 400 is communicatively coupled to the navigation sensor via an infrared signal.”)
wherein the proximity sensor may be positioned at any position between a lower end and an upper end of at least one aperture. (Zhao Page 3 Paragraphs 5-7, Page 4 Paragraph 2, and FIGS. 3-4 reproduced below: “When a stair or step is encountered, the floor conversion sensor 231 will slide from the first through hole to the floor conversion sensor passage 315, by which the intelligent mopping machine can sense that there is a stair or a step and no longer proceeds.” “Further, a second through hole 323 is disposed on the two sides of the second mounting surface 321 perpendicular to the driving wheel 212.” The “floor conversion sensor 231” reads on the claimed “proximity sensor,” and the grouping of the “first through hole” 313, the “second through hole 323,” and the “floor conversion sensor passage 315” reads on the claimed “at least one aperture.” While this grouping of apertures is illustrated in a way that shows the sensor moving horizontally between the apertures, nothing precludes this design from being used vertically instead of horizontally.)

    PNG
    media_image1.png
    525
    534
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    390
    528
    media_image2.png
    Greyscale

Changhwa and Zhao are analogous art as they both generally relate to cleaning robot control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the robot teachings of Changhwa by determining the position of the robot within the environment as taught by Zhao, because this modification can be used to prevent the robot from acting abnormally and deviating from its intended track during the cleaning process (see at least Zhao Page 4 Paragraphs 8-9). Further, it would have been obvious to allow the sensor to be positioned at any point along an aperture as taught by Zhao, because this modification can be used to ensure that the robot does not fall when encountering a step (see at least Zhao Page 3 second-to-last paragraph).

Regarding claim 2, the combination of Changhwa and Zhao teaches the method of claim 1, and Changhwa further teaches:
wherein determining the location, determining the proximity sensor height, positioning the proximity sensor, and receiving the signal are performed by the autonomous vehicle. (Changhwa Page 6 Paragraph 3: "The controller 90 may control the operation of the rotation drive unit 40 and the elevation drive unit 50....the robot cleaner 1 may include a plurality of controllers for controlling each component. In this case, the controller 90 may be defined as a part or all of the plurality of controllers.")

Regarding claim 3, the combination of Changhwa and Zhao teaches the method of claim 1, and Changhwa further teaches:
wherein determining the location, determining the proximity sensor height, positioning the proximity sensor, and receiving the signal are performed by at least one of the autonomous vehicle and a remote computing device. (Changhwa Page 6 Paragraph 3: "The controller 90 may control the operation of the rotation drive unit 40 and the elevation drive unit 50....the robot cleaner 1 may include a plurality of controllers for controlling each component. In this case, the controller 90 may be defined as a part or all of the plurality of controllers." Though it could also be inferred that Changhwa teaches the determination of the vehicles location with on-board hardware, Lee explicitly teaches this limitation in Col 7 Lines 4-14 and Col 9 Lines 50- 58).

Regarding claim 6, the combination of Changhwa and Zhao teaches the method of claim 1, and Changhwa further teaches:
controlling an operation of the autonomous vehicle based on the signal indicative of the distance to the object. (Changhwa Page 10 Paragraph 4: "when the distance from the obstacle sensed by the upward distance sensor 110 is greater than a certain value, it is determined that there is an extra interval to allow the location sensor 20 to further rise. Accordingly, the controller 50 may control the elevation drive unit")

Regarding claim 7, the combination of Changhwa and Zhao teaches the method of claim 6, and Zhao further teaches:
wherein the operation of the autonomous vehicle includes at least one of a position of the autonomous vehicle, an orientation of the autonomous vehicle, a speed of the autonomous vehicle, or an acceleration of the autonomous vehicle. (Zhao Page 3 Paragraph 5: “When encountering stairs or steps, the sensor will This information is fed back to the controller inside the intelligent mopping machine to prevent the machine from going forward and falling abnormally.” This teaches the operation including a position of the autonomous vehicle as recited in the claim limitation.)

Regarding claim 8, the combination of Changhwa and Zhao teaches the method of claim 6, and Changhwa further teaches:
wherein the operation of the autonomous vehicle includes one or more of navigation relative to the object in the environment or object avoidance of the object in the environment. (Changhwa Page 8 Paragraph 7: "the controller 90 may control the traveling drive unit 60 so as to avoid the obstacle”)

Regarding claim 9, the combination of Changhwa and Zhao teaches the method of claim 1, and Changhwa further teaches:
wherein the proximity sensor is positionable at a distinct number of different heights on the autonomous vehicle. (Changhwa Page 10 Paragraph 4: "when the distance from the obstacle sensed by the upward distance sensor 110 is greater than a certain value, it is determined that there is an extra interval to allow the location sensor 20 to further rise." Changhwa teaches the use of an interval method of height adjustment for the sensor, Changhwa further refers to distinct vertical planes at which obstacle data is recorded throughout, shown in FIGS. 9A-C as three distinct different heights.)

Regarding claim 10, the combination of Changhwa and Zhao teaches the method of claim 1, and Changhwa further teaches:
wherein the proximity sensor is positionable at any height within a range of heights on the autonomous vehicle. (Changhwa Page 7 Last Paragraph: "The base 23 may vertically move according to the operation of the elevation drive unit 50. Hereinafter, the condition where the base 23 retracts to is defined as a first location, and the condition where the base 23 protracts to is defined as a second location. Here, it should be noted that the location of the base 23 is not necessarily limited to the two locations.")

Regarding claim 12, the combination of Changhwa and Zhao teaches the method of claim 1, and Changhwa further teaches:
wherein determining the proximity sensor height based on the location of the autonomous vehicle within the environment comprises: determining that the location of the autonomous vehicle does not have a pre-associated proximity sensor height; (Changhwa Page 9 Paragraph 2: "the controller 90 may map the obstacle situation in the cleaning area based on the obstacle sensing results at the first and second locations, and may perform traveling of the robot cleaner 1 based on the mapping result." Further Page 10 Paragraph 3: “the controller 50 may check an extra space under the bed based on the distance sensed by the upward distance sensor 110, and thus may control the height of the location sensor 20 by the control of the elevation drive unit 50." Changhwa teaches creating a map, and accordingly setting the sensor height to an appropriate height and traveling based on the map. With an environment previously mapped, it would be obvious to remember heights at which the sensor should be placed according to observed objects at a certain location and, when the surrounding environment is unknown, to first observe the surroundings before setting the sensor height.)
and determining the proximity sensor height using sensor readings from an on-board sensor. (Changhwa Page 10 Paragraph 4)

Regarding claim 13, the combination of Changhwa and Zhao teaches the method of claim 12, and Changhwa further teaches:
wherein the proximity sensor is the on-board sensor, and wherein determining the proximity sensor height comprises: moving the proximity sensor to a number of the different heights; (Changhwa Page 8 Paragraph 5: "The first obstacle sensing control maybe to sense the location of obstacles distributed at a relatively lower location in the cleaning area, and the second obstacle sensing control may be to sense the location of obstacles distributed at a relatively higher location than the first obstacle sensing control")
and selecting one of the number of the different heights as the proximity sensor height based on readings of the proximity sensor at the number of the different heights. (Changhwa Page 8-9: "FIG. 9C assumes a situation where an obstacle does not exist at a lower part of the space to be cleaned even though an obstacle is sensed at an upper part thereof (e.g., bed). The controller 90 may control the traveling drive unit 60 such that the robot cleaner 1 passes the space when the space under the obstacle is sufficiently large for the main body 10 to pass (hereinafter, referred to as ‘passing traveling')...During the passing traveling, the controller 90 may control the elevation drive unit 50 such that the base 23 is housed in the main body to avoid the interference by the upper obstacle.")

Regarding claim 14, the combination of Changhwa and Zhao teaches the method of claim 12, and Changhwa further teaches:
wherein the location of the autonomous vehicle that does not have a pre-associated proximity sensor height is an unknown location or an unmapped location. (Rejected using the same rationale as claim 12)

Regarding claims 15-16, Zhao teaches a location element comprising at least one of a GPS receiver configured to receive GPS signals, or a wireless communication receiver configured to receive wireless signals (Zhao Page 2 Paragraph 4: “Preferably, the smart mopping machine further includes a navigator for positioning specific position information of the fuselage body, the body of the fuselage body is internally provided with a navigation sensor, and the navigator communicates with the navigation sensor through an infrared signal connection.” This reads on the claimed “wireless communication receiver configured to receive wireless signals.”), and Changhwa teaches a movement mechanism comprising one or more of a solenoid, an electric motor, a mechanical actuator, a hydraulic actuator, an electromechanical actuator, or any other mechanism capable of moving the proximity sensor (Changhwa Page 6 Paragraph 2: “The elevation drive unit 50 may allow the location sensor 20 to retract and protract from the main body 10. The elevation drive unit 50 may include a linear or rotational motor (not shown)”). The remaining elements of claims 15-16 are taught by the combination of Changhwa and Zhao using the same rationale applied to claim 1.

Regarding claims 17-19, they are rejected on the basis that they are directed to a system encompassed in scope by claims 6-8.

Regarding claim 21, the combination of Changhwa and Zhao teaches the method of claim 15, and while Changhwa further teaches the limitation listed below (because it would be obvious to segment the aperture of Changhwa, FIG. 3 element 12a, as Changhwa also discloses elevating its sensor at incremental heights; making the aperture segmented or continuous is simply a matter of design choice), the limitation is more explicitly taught by Zhao:
wherein the at least one aperture includes a plurality of apertures, and wherein the movement mechanism is configured to selectively position the proximity sensor at one of the plurality of apertures. (Zhao Page 3 second-to-last paragraph, Page 4 Paragraph 2, and FIGS. 3-4: “When a stair or step is encountered, the floor conversion sensor 231 will slide from the first through hole to the floor conversion sensor passage 315, by which the intelligent mopping machine can sense that there is a stair or a step and no longer proceeds.” “Further, a second through hole 323 is disposed on the two sides of the second mounting surface 321 perpendicular to the driving wheel 212.” The grouping of the “first through hole” 313, “second through hole 323,” and “floor conversion sensor passage 315” reads on the claimed “at least one aperture,” and each of the “first through hole” 313, “second through hole 323,” and “floor conversion sensor passage 315” taken individually reads on one of the claimed “plurality of apertures.”)

Regarding claim 24, it is rejected on the basis that it is directed to a non-transitory computer-readable medium operative to perform the method of claim 1.

Regarding claims 25-29, they are rejected on the basis that they are directed to a system encompassed in scope by claims 6-10.

Claims 4-5, 11, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Changhwa in view of Zhao as applied to claims 1, 3, 15, and 24 above, and further in view of Fujita (3D Sensing and Mapping for a Tracked Mobile Robot with a Movable Laser Ranger Finder).
Regarding claim 4, the combination of Changhwa and Zhao teaches the method of claim 3, and Changhwa further teaches:
wherein each of the autonomous vehicle... performs at least one of determining the location, determining the proximity sensor height, positioning the proximity sensor, and receiving the signal. (Changhwa Page 6 Paragraph 3)
The following limitation is not explicitly taught by the combination of Changhwa and Zhao, but is taught by Fujita:
...and the remote computing device... (Fujita Page 2 Control System: "A Windows/XP host PC manages all controls of those units as well as scanned data of the sensor. The host PC sends movement commands to individual embedded micro computers for the robot and arm-type unit and request for sensor data acquisition to the sensor.")
Changhwa, Zhao, and Fujita are analogous art as they all generally relate to robot control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the robot teachings of Changhwa and Zhao with those of Fujita to better “avoid[] occlusions” when navigating an environment and for more “efficient sensing.” (Fujita: Abstract)

Regarding claim 5, the combination of Changhwa and Zhao teaches the method of claim 3. The following limitation is not explicitly taught by the combination of Changhwa and Zhao, but is taught by Fujita:
wherein the autonomous vehicle is communicatively coupled to the remote computing device via a network. (Fujita Page 2 Control System)

Regarding claim 11, the combination of Changhwa and Zhao teaches the method of claim 1. Though it could be reasonably deduced, the following limitation is not explicitly taught by the combination of Changhwa and Zhao, but is taught by Fujita:
wherein positioning the proximity sensor is performed while the autonomous vehicle is moving across the floor surface in the environment. (Fujita Page 2 Sensings by Arm-Type Sensor Movable Unit: “the 3D shape of surrounding terrain can be obtained more efficiently by moving the LRF up vertically and keeping its orientation flat. Detecting tilt angle of the robot by the acceleration sensor installed in the robot body, the robot can performs this kind of sensing even when it is on rough surface.” Further Page 3 3D Mapping: “this study considers the situation in which robot runs in the environment with moving LRF up and down vertically.” Fujita teaches that the sensor can raise and lower as well as level itself while traversing the environment.)

Regarding claim 23, it is rejected on the basis it is directed to a system encompassed in scope by claim 4.

Regarding claim 30, it is rejected on the basis that it is directed to a non-transitory computer-readable medium operative to perform the method of claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662